Case 1:08-cv-00827-LMB-JFA Document 1066 Filed 01/04/19 Page 1 of 2 PageID# 25159




                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION


     SUHMLNAJIM
     ABDULLAH AL SHIMARI el al.

                                       Plaintiffs,
                                                        Case No. 1:08-cv-827(LMB/JF.A)
                          V.



     CACI PREMIER TECHNOLOGY,INC.

                                      Defendant.



     CACI PREMIER TECHNOLOGY,INC.,

                           Third-Party Plaintiff,



     UNITED STATES OF AMERICA,and
     JOHN DOES 1-60,

                        Third-Partv Defendants.




                        i ORDER GRANTING CONSENT MOTION FOR BRIEFING
                    SCHEDULE FOR CACI PREMIER TECHNOLOGY,INC.'S
                SUGGESTION OF LACK OF SUBJECT MATTER JURISDICTION

             In accordance with Local Rule 7(F)(1)and tiiis Court's October 25,2018 order(Dkt.

     974). Plaintiffs have filed a Consent Motion for Briefing Schedule for Defendant CACI Premier

     Technology, Inc.'s("CACI")Suggestion of Lack of Subject Matter Jurisdiction. The Court

     hereby GRANTS the Consent Motion for Briefing Schedule for CACI's Suggestion of Lack of

     Subject Matter Jurisdiction. The briefing schedule will be as follows:

            1. All responses to CACTs Suggestion of Lack of Subject Matter Jurisdiction shall be

                filed no later than January 29, 2019;
Case 1:08-cv-00827-LMB-JFA Document 1066 Filed 01/04/19 Page 2 of 2 PageID# 25160
